Case 4:18-cv-00362-ALM-CAN Document 104 Filed 08/05/19 Page 1 of 2 PageID #: 460



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  CRAIG CUNNINGHAM                                 §
                                                   §
         Plaintiff,                                §
  v.                                               §       CIVIL ACTION NO.: 4:18-cv-00362-
                                                   §       ALM-CAN
  JAY POLITI, ET AL.                               §
                                                   §
         Defendants.                               §


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


         Plaintiff Craig Cunningham (“Cunningham”) and Defendants Americo Financial Life and

  Annuity Company, Katherine Brewer, and Bryan Brewer (collectively, “Defendants”), pursuant

  to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, respectfully stipulate to dismissal

  of the claims against the Defendants with prejudice and with all parties bearing their own costs,

  fees, and expenses.

  Date: August 5, 2019

  Respectfully submitted,

  /s/ Craig Cunningham (w/perm. MBB)                    /s/ Matthew B. Buongiorno_____
  Craig Cunningham                                     Matthew B. Buongiorno
  Plaintiff, Pro-se                                    Texas State Bar No. 24097436
  5543 Edmondson Pike, Ste. 248                        matthew.buongiorno@lockelord.com
  Nashville, TN 37211                                  LOCKE LORD LLP
  Telephone: 615-348-1977                              2200 Ross Avenue, Suite 2800
                                                       Dallas, Texas 75201-6776
                                                       Telephone: (214) 740-8000
                                                       Facsimile: (214) 740-8800

                                                       ATTORNEYS FOR AMERICO FINANCIAL
                                                       LIFE   &    ANNUITY   COMPANY,
                                                       KATHERINE BREWER, AND BRYAN
                                                       BREWER




  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                                               PAGE 1
Case 4:18-cv-00362-ALM-CAN Document 104 Filed 08/05/19 Page 2 of 2 PageID #: 461



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing document

  was served upon all counsel of record via the Court’s CM/ECF system on August 5, 2019


                                             /s/ Matthew B. Buongiorno
                                             Matthew B. Buongiorno




  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                                           PAGE 2
